DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pschenitzka (US PG Pub.; No. 2020/0051959) in view of Ohe et al (WIPO Pub. No. WO 2011,145,418, English machine translation attached).
Regarding Claim 1, Pschenitzka discloses, at least in figure 1: a display apparatus (¶ [0016]) comprising: 5a first pixel (red, left, 103), a second pixel (green, center, 104), and a third pixel (blue, right 105)(¶ [0017], lines 1-5) on a first substrate (102, ¶ [0017], line 2), the first pixel (red), the second pixel (green), and the third pixel (blue) are configured to emit light of different colors from one another (red, green blue), wherein each of the first pixel (103) and the second pixel (104) comprises: a display element ( ¶ [0016], the micro-LED is part of the display structure); 10a light scattering layer (115/116, ¶ [0018], lines 2-3) corresponding to the display element (see fig. 1) the light scattering layer (115/116) comprising first scattering particles(open circles, ¶ [0019], lines 1-2) and first quantum dots ; and a color conversion layer (112/113, ¶ [0101]) on the light scattering layer (115/116), 2.) the color conversion layer(112/113) comprising second scattering particles (open circles, see ¶ [0019]) and second quantum dots (solid dots¶ [0022], line 7) configured to convert incident light into light of a set color (red or green).  
Pschenitzka fails to disclose: 1.) the light scattering layer (115/116) comprising first quantum dots 
It is obvious to provide first and second scattering layers to provide a uniform illumination of the conversion material (especially from a point light source like the LED of Lee. 
Ohe teaches in figure 2 (page 13, last paragraph),  providing 2 separate phosphor (conversion) layers (8R1 and 8R2) of the same color, one on top of the other to improve light extraction efficiency.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide first and second conversion layers, one on top of the other, as taught by Ohe, to improve light extraction efficiency and to provide scattering particles in both layers to provide a uniform illumination of the conversion material.
Since Pschenitzka uses quantum dots for the conversion material, it would be obvious to use quantum dots also in the first layer to realize an economy of materials and to simplify fabrication of the device.
Regarding Claim 2, Pschenitzka fails to disclose: wherein a concentration of the first scattering particles in the light scattering layer of the first pixel is different from a concentration of the second scattering particles in the color conversion layer of the first pixel.  
However, this is simply optimization of a result effective variable it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to try the claimed scattering particle concentrations in the device of Pschenitzka, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Regarding Claim 3, Pschenitzka fails to disclose: wherein a concentration of the first quantum dots in the light scattering layer of the first pixel is different from a concentration of the second quantum dots in the color conversion layer of the first pixel.  
However, this is simply optimization of a result effective variable and  it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to try the claimed quantum dot concentrations in the device of Pschenitzka, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Regarding Claim 4, Pschenitzka fails to disclose: wherein the concentration of the first scattering particles of the first pixel is equal to or greater than twice the concentration of the second scattering particles of the first pixel. 
However, this is simply optimization of a result effective variable and  it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to try the claimed scattering particle concentrations in the device of Pschenitzka, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Regarding Claim 5, Pschenitzka fails to disclose: wherein the concentration of the second quantum dots of the first pixel is equal to or greater than twice the concentration of the first quantum dots of the first pixel.  
However, this is simply optimization of a result effective variable and  it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to try the claimed quantum dot concentrations in the device of Pschenitzka, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Regarding Claim 6, Pschenitzka fails to disclose  further comprising: a second substrate facing the first substrate; a first transmission layer corresponding to the third pixel, the first transmission layer comprising the first scattering particles  ; and 10a second transmission layer between the first transmission layer and the second substrate, the second transmission layer comprising the second scattering particles.  
Ohe teaches, at least in figure 1: a first (1) and a second substrate(9)(1st embodiment) and it would have been obvious to one or ordinary skill in the art, before the effective filing date of the claimed invention, to provide the second substrate in the device of Pschenitzka for additional mechanical protection.
Ohe also teaches and scattering particles (28b particles in a binder resin, page 11, 1st paragraph) in the third (blue) pixel, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use scattering particles in the blue layer of Pschenitzka to provide a more uniform distribution of emitted light..
Ohe fails to teach the second scattering layer in the blue pixel.
 However, that would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention since it simply involves a duplication of parts, already taught by Ohe and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use “the” scattering particles of Pschenitzka in the scattering layers of the blue pixel, as modified by Ohe, to simplify fabrication of the device.
Regarding Claim 7, Pschenitzka, as modified by Ohe, fail to disclose: wherein a concentration of the first scattering particles in the second transmission layer is greater than a concentration of 15the second scattering particles in the first transmission layer. 
However, this is simply optimization of a result effective variable and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to try the claimed scattering particle concentrations in the device of Pschenitzka, as modified by Ohe, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Regarding Claim 8, Pschenitzka  discloses in figure 1: wherein the third pixel (105) is configured to emit blue light (¶ [0017]).  
-------------------------------------------------------------------------------------------------
Claim(s) 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pschenitzka (959) and Ohe (418) and further in view of .  Yonemoto et al (WIPO Pub. No. WO 2015/025,950, English Machine Translation attached).
20 Regarding Claim 9, Pschenitzka fails to disclose further comprising a plurality of color filters respectively corresponding to the first pixel, the second pixel, and the third pixel, the plurality of color filters being configured to selectively transmit light of a set color (paragraph [0058], line 11 appears to suggest using color filters but Mr. P doesn’t show them.
.  Yonemoto teaches on page 14, color filter heading: further comprising a plurality of color filters respectively corresponding to the first pixel, the second pixel, and the third pixel (RGB), the plurality of color filters being configured to selectively transmit light of a set color (red, green, blue) to maintain a color purity of the pixels (Pschenitzka is an RGB device, see paragraph [0002] and figure 1 pixels 103-105), ¶ [0017]) and emits white light, ¶ [0039] which is a combination of R, G and B)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide color filters in the device of Pschenitzka, as suggested by Pschenitzka, and as taught by Yonemoto, corresponding to RGB pixels, to emits white light into color filters to  maintain a color purity of the pixel emissions.
15 Regarding Claim 15, Pschenitzka fails to disclose: further comprising a first inorganic insulating layer on the plurality of color filters, the color conversion layer, and the second transmission layer.  
Ohe teaches, at least in figure 3, a first inorganic insulating layer (5, pg. 10, line 11 teach silica which is insulative and it is a sealing material, line 12) on the plurality of color filters (21R,21G,21B, page 15, line 6), the color conversion layer (8R, page 15, line 8), and a transmission layer (28B, pg. 15, line 11 and page 11, lines 6-7 teaches it contains scattering particles like the second transmission layer).The inorganic layer (6) is on the side of color filters, on 2 sides of the color conversion layer and the scattering layer (transmission layer). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a first inorganic insulating layer, as taught by Ohe, on the color filters, conversion layer and second transmission layer, as taught by Ohe, to seal those elements from moisture and contamination.
-----------------------------------------------------------------------------------------------------
Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pschenitzka (959, Ohe (418) and Yonemoto (950) and further in view of Li et al (US PG Pub. No. 2022/0006062).
Regarding Claim 10, Pschenitzka fails to disclose further comprising first light blocking 25layers located among the plurality of color filters.  
Although Pschenitzka does not show the color filter substrate (paragraph [0058], line 11 suggests that he uses them.
 In any case, it would be obvious to one of ordinary skill in the art, to provide color filters to maintain purity of the color emissions from each pixel and
Li teaches in paragraph [0079] further comprising light blocking layers in spaces among the plurality of color filters to prevent crosstalk (last two lines).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide light blocking layers (black matrices) between the color filters of Pschenitzka, as taught by Li, to prevent cross-talk.
-------------------------------------------------------------------------------------------------
Claim(s) 11-12 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pschenitzka (959), Ohe (418, Yonemoto (950) and Li (062) and further in view of Kim et al (US PG Pub. No. 2019/0198573).
Regarding Claim 11, Pschenitzka fails to disclose  further comprising second light blocking layers respectively between the color conversion layers of the first pixel and the second pixel and the second transmission layer.  
Kim teaches, at least in figure 2: further comprising second light blocking layers (118, ¶ [0054]) respectively between the color conversion layers (151 and 152) of the first pixel (Px1) and the second pixel (Px2) and the second transmission layer (150), which has no conversion material since it the blue pixel px3 that doesn’t need color conversion, ¶ [0037]) for the same reason as Li, to prevent cross talk between pixels (affecting color purity).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide light blocking layers (black matrices) between the color conversion layers of Pschenitzka, and between them and the second transmission layer, as taught by Kim, to prevent cross-talk.
Regarding Claim 12, Pschenitzka fails to disclose   further comprising third light blocking layers respectively between the light scattering layers of the first pixel and the second 5pixel and the first transmission layer. 
Kim teaches in figure 4,  further comprising third light blocking layers (118) respectively between the light scattering layers of the first pixel and the second 5pixel and the first transmission layer (as shown in figure 4, the light blocking layers are actually 3 layers between each pixel). Same motivation as claim 11. 
-------------------------------------------------------------------------------------------
Claim(s) 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pschenitzka (959), Ohe (418), Yonemoto (950), Kim (573) and further in view of Kunimasa et al (US PG Pub. No. 2012/0087107). 
Regarding Claims 13-14, Pschenitzka, as modified by Kim, fails to teach: wherein a second light blocking layer of the second light blocking layers (118) and a third light blocking layer of the third light blocking layers (118) each have an inversely-tapered side surface.  
Kunimasa teaches in a display panel (title), first, second and third light blocking layers (14, black in figure 8, ¶ [0051]) all have inversely-tapered walls to conform to the shapes of the conversion layers 11 and 13).
This also teaches claim 14: wherein a second light blocking layer of the second light blocking layers and a third light blocking layer of the third light blocking layers each have a tapered side surface.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide light blocking layers with inversely tapered sides, as taught by Kunimasa, since it is considered that the particular claimed configuration is just one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of providing mating surfaces. In re Dailey 149 USPQ 47, 50 (CCPA 1966). See also Glue Co. v. Upton 97 US 3,24 (USSC 1878). Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the inversely tapered shape of Kunimasa, in the device of Pschenitzka, as a matter of obvious design engineering,
----------------------------------------------------------------------------------------------------
Claim(s) 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pschenitzka (959), Ohe (418), Yonemoto (950) and Kim (573).
Regarding Claim 17, Pschenitzka fails to disclose  further comprising a second substrate facing the first substrate, 25wherein the plurality of color filters are directly on the second substrate.  
Kim, in figure 4, teaches: further comprising a second substrate (117, ¶ [0055]) facing the first substrate (110), 25wherein the plurality of color filters (481-483) are directly on the second substrate (117).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a second substrate on the color filters of Pschenitzka, as modified by Kim, to provide mechanical protection for the color filters.
Regarding Claim 18, Pschenitzka fails to disclose  further comprising a thin film encapsulation layer on the first pixel, the second pixel, and the third pixel, the thin film -49-1184412/411598 encapsulation layer comprising an inorganic encapsulation layer and an organic encapsulation layer.  
Kim teaches in figure 4: further comprising a thin film encapsulation layer (116, ¶ [0053]) on the first pixel (px1), the second pixel (px2), and the third pixel (px3),the thin film -49-1184412/411598 encapsulation layer (116) comprising an inorganic encapsulation layer and an organic encapsulation layer (¶ [0053]) to protect against moisture, air or physical impact (¶ [0053]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a thin film encapsulation layer comprising an organic and an inorganic layer, as taught by Kim, in the device of Pschenitzka, to protect against moisture, air or physical impact.
 5 Regarding Claim 19, Pschenitzka, as modified by Kim, teach in Kim, figure 4:  wherein the light scattering layer (115/116) and the first transmission layer (490 of Kim) are on the thin film encapsulation layer (116 of Kim) to protect them from moisture or contamination from below. Same motivation as claim 18.
-----------------------------------------------------------------------------------------------
Claim(s) 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Pschenitzka (959), Ohe (418), Yonemoto (950) and further in view of Padiyath et al (US PG Pub. No. 2022/0019000).  
Regarding Claim 21, Pschenitzka, as modified by Ohe, teach in Ohe, figure 3: wherein the first pixel (Red), the second pixel (Green), and the third pixel (Blue) respectively further comprise a first light extraction layer, a second light extraction layer, and a third light extraction layer neighboring with the plurality of color filters(21R,21G,21B), and 15wherein each of the first light extraction layer, the second light extraction layer, and the third light extraction layer comprise third scattering particles (Page 16, 12 lines from bottom teaches that a diffusion plate can be placed on the color filters. Since there are 3 color filters in Ohe, that would mean 3 extraction (diffusion) layers).
Ohe fails to teach the scattering particles. 
Padiyath teaches in paragraph [0018] that particles are diffusing agents that scatter light.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide particles in the diffuser of Ohe, in the device of Pschenitzka, to scatter light producing a more uniform light emission. 
Regarding Claim 22, Pschenitzka fails to disclose: wherein the third scattering particles are included in the first light extraction layer, the second light extraction layer, and the 20third light extraction layer with the same concentration. 
Ohe teaches the first, second and third light extraction layers (diffusers help light extraction ).
Padiyath teaches placing scattering particles in diffusion layer.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide the same concentration  of scattering particles in the 3 extraction layers of Pschenitzka, as modified by Ohe and Padiyath, to simplify fabrication of the device.’
----------------------------------------------------------------------------------------------------
Claim(s) 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (573) in view of Pschenitzka (959) and Ohe (418). 
Regarding Claim 23,.Kim discloses, at least in figure 4: a color filter unit comprising: a base material layer (110;¶ [0034]) a plurality of color filters (481,482,483,¶ [0092]) on the base material layer (110), the plurality of color filters (481-3) 25being spaced apart from one another (fig. 4); a light scattering layer (490, ¶ [0092]) corresponding to at least one of the plurality of color filters (483); and -50-1184412/411598 a color conversion layer (151,152, ¶ [0054])  between the plurality of color filters (481-483) and the light scattering layer (490), the color conversion layer (151-152) being configured to convert incident light into light of a set color (¶ [0037], px1=red, px2=green, px3 is blue so it needs no conversion), 5wherein the light scattering layer comprises first quantum dots and first scattering particles, and the color conversion layer comprises second quantum dots and second scattering particles.  
Kim fails to disclose that the color conversion layer (1512,152) is between the color filters and the light scattering layer (490).
Kim fails to disclose: wherein the light scattering layer (490) comprises first quantum dots and first scattering particles, and the color conversion layer (151/152) comprises second quantum dots and second scattering particles.  
Pschenitzka (959) teaches, at least in figure 1: the light scattering layer (115/116) comprising first scattering particles(open circles, ¶ [0019], lines 1-2); and a color conversion layer (112/113, ¶ [0101]) on the light scattering layer (115/116), 2.) the color conversion layer(112/113) comprising second scattering particles (open circles, see ¶ [0019]) and second quantum dots (solid dots¶ [0022], line 7) configured to convert incident light into light of a set color (red or green).  
Pschenitzka fails to disclose: 1.) the light scattering layer (115/116) comprising first quantum dots 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide first and second scattering layers in the device of Kim, as taught by Pschenitzka, to provide a uniform illumination of the conversion material 
Ohe teaches in figure 2,  providing 2 separate phosphor (conversion) layers (8R1 and 8R2) of the same color, one on top of the other to improve light extraction efficiency.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide first and second conversion layers (quantum dots), one on top of the other, as taught by Ohe, to improve light extraction efficiency and to provide scattering particles in both layers to provide a uniform illumination of the conversion material.
Since Pschenitzka uses quantum dots for the conversion material, it would be obvious to use quantum dots also in the first layer to realize an economy of materials and to simplify fabrication of the device.
10 Regarding Claim 24, Kim fails to disclose: wherein a concentration of the first scattering particles in the light scattering layer is greater than a concentration of the second scattering particles in the color conversion layer.  
However, this is simply optimization of a result effective variable and  it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to try the claimed scattering particle concentrations in the device of Kim, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Regarding Claim 25, Kim fails to disclose: wherein a concentration of the second 15quantum dots in the color conversion layer is greater than a concentration of the first quantum dots in the light scattering layer.  
However, this is simply optimization of a result effective variable and  it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to try the claimed quantum dot concentrations in the device of Kim, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Regarding Claim 26, Kim discloses in figure 4: further comprising: a first transmission layer (490) corresponding to at least one of the plurality of color 20filters (483);
Kim fails to disclose and a second transmission layer between the base material layer(110) and the first transmission layer (490), wherein the first transmission layer (490) comprises the first scattering particles (¶ [0092]), and wherein the second transmission layer comprises the second scattering 25particles.  
However, providing second scattering particles and a second transmission layer adjacent to the first is simply a duplication of parts, already taught by Kim, and  it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide a second transmission layer and second scattering particles in the device of Kim, adjacent to the first,  since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding Claim 27, Kim fails to disclose:  wherein a concentration of the second scattering particles in the second transmission layer is greater than a concentration of the first scattering particles in the first transmission layer.  
However, this is simply optimization of a result effective variable and  it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to try the claimed scattering particle concentrations in the device of Kim, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Regarding Claim 28, Kim discloses, at least in figure 4  further comprising light blocking layers (118) in spaces among the plurality of color filters. 
Regarding Claim 29, Kim discloses, at least in figure 4: further comprising: a first inorganic insulating layer (118 just to right of px1) between the plurality of color filters (481-482) and the color conversion layer (151/152); and a second inorganic insulating layer (118 just to right of px2) between the color conversion layer (152) and the 10light scattering layer (490).
------------------------------------------------------------------------------------------------
Allowable Subject Matter
Claim 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 16, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 16, and specifically comprising the limitation of “further comprising a second inorganic 20insulating layer between the color conversion layer and the light scattering layer and between the second transmission layer and the first transmission layer  
 ” including the remaining limitations.
	Regarding Claim 20, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 20, and specifically comprising the limitation of “ further comprising a third inorganic insulating layer covering the light scattering layer and the third light blocking layers” including the remaining limitations.  
Examiner Note: There is no motivation to add these layers in the combination of Prior Art structures used.
-----------------------------------------------------------------------------------------------------
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879